DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-29, 41, 42, 43 and 44 have been considered but are moot because the new ground of rejection and interpretation over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361.
Applicant argues that the prior art fails to disclose the neck portion extending from a tapered portion of the first lobe to a tapered portion of the second lobe, in combination with the membrane extending at least partially through the second lobe.
However, the neck portion may be considered any portion between tapered portions of the first and second lobe, (neck portion as indicated in the between the dotted lines of annotated figure 6 below).  Additionally, the second lobe must only comprise a concave configuration, and therefore, the second lobe may be considered any portion on the second side of the neck.  The tubular portion of 60 extends further into the second lobe, when the neck is off center from the occlusion device as there is only a portion of tubular member end having the screen 52 through or near the first lobe, as shown in 

    PNG
    media_image1.png
    346
    563
    media_image1.png
    Greyscale
	 
Applicant’s arguments, filed 10/19/21, with respect to claims 30-40, 45 and 46 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 30-40, 45 and 46 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29, 41, 42, 43, 44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,010,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an occlusion device having an expandable frame comprising first concave lobe and a second or upstream lobe separated by a neck portion, and a membrane carried by at least the upstream or second lobe, a tubular portion at least partially extending into the second lobe and comprising a guidewire opening and configured to transition between an open and closed configuration to occlude blood flow.
s 21-29, 41, 42, 43, 44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,178,995. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an occlusion device having an expandable frame comprising first lobe and a second lobe or concavity and a guidewire opening in the downstream or second lobe end of the second lobe or concavity, a tube extending from the guidewire opening into the second concavity.
Claims 21-29, 41, 42, 43, 44, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9681876. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an occlusion device having an expandable frame comprising first concave lobe and a second lobe, or proximal end distal anchoring zones, separated by a neck portion or hub, and a membrane carried by at least the upstream or second lobe, a collapsible tube extending from the neck or hub into the second lobe or proximal embolic zone, and the tube being collapsible to occlude blood flow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27, 41, 42, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view of Voelker et al. US 6579306 in view of Prom US 2014/0257361.

an expandable frame 30 comprising a first frame and a second frame (figure 4, 6, first frame 44 and second frame 42) separated by a neck portion, the neck portion extending from a tapered portion of the first lobe to a tapered portion of the second lobe (annotated figure 6 below, between the dotted lines; Examiner notes that any portion of the device may be considered the neck portion so long as it is between any tapered portion of the first and second lobes), the neck portion forming a guidewire opening 54 through which the guidewire 34 extends (where screen 52 extends across opening 54; figure 6); and
a tubular portion 60 extending at least partially through the second lobe in a first direction (annotated figure 6 below, extends through second lobe, the lobe as formed with the graft material 46 and expandable member 42), the tubular portion comprising a lumen through which the guidewire 34 extends (figure 6, within tubular member 60) and the inner catheter extends (Examiner notes that although the inner catheter 36 is not shown in figure 6, Hendricksen et al. discloses that the inner catheter carries an implant 30 and has a bore passing through for introduction of the guidewire, paragraph 0030; additionally, it is disclosed that figures 4 and 6 illustrate the occlusion device 30 with modifications including a valve or occluding screen, but may still be delivered by means of a delivery assembly such as described in relation to figures 1 to 3, paragraph 0045; the delivery assembly in figure 3 shows the inner catheter and guidewire extending through the occlusion device), the tubular portion extending further through the second lobe than the first lobe as the delivery system is being advanced (annotated figure 6 below, the neck portion is the connection between the lobes, anything on either 
deploying the occlusion device (paragraph 0045); 
removing the delivery system and the guidewire (paragraph 0045) and removing the inner catheter and the guidewire from the tubular portion (Examiner notes that although the inner catheter 36 is not shown in figure 6, the inner catheter carries an implant 30 and has a bore passing through for introduction of the guidewire, paragraph 0030. Additionally, it is disclosed that similar occlusion device 30 with the valve or screen, as shown in figures 4 and 6, may be delivered by means of a delivery assembly such as described in relation to figures 1 to 3, paragraph 0045.  The delivery assembly in figure 3 shows the inner catheter and guidewire extending through the occlusion device 30 when advancing the device to the target.  Therefore, either the occlusion device 30 as shown in figures 1-3, or similarly the occlusion device 30 as shown in figures 4 or 6, may be delivered with the guidewire and inner catheter passing through the device opening.  Once the implant has been deployed, the guidewire may be withdrawn to close the barrier, paragraph 0045, and the delivery assembly may be removed, paragraph 0040.  As the inner catheter and guidewire may extend through the device 30, as shown in figure 3, they would also both be withdrawn through the device, and therefore through the tubular portion when removed), the tubular portion continuing to extend through the second lobe as the guidewire is removed (paragraph 0009, 0061, tubular portion remains with occlusion once guidewire is removed from element 60).

    PNG
    media_image1.png
    346
    563
    media_image1.png
    Greyscale

Hendricksen et al. discloses a membrane 46, connecting the expandable frame members and extending from the neck and forming the lobes (annotated figure 6, above), the membrane being carried by the frame members (as connected on an end of frame members 42 or 44), but fails to disclose the frame members being a first and second lobe, wherein the second lobe comprising a concave configuration which is concave in a direction away from the first lobe, or the first and second lobes being connected through the neck portion by a plurality of struts that incline radially outward away from the neck portion.
Voelker et al. teaches a method for occluding blood flow including an occlusion device having first and second lobes being frame members (stent 13 forms first and second lobes when expanded, figure 2), the frame members 13 carrying a membrane 25 (column 3, lines 59-65; envelope may be placed on the inside and or outside of the stent or frame which is impermeable to blood and of an elastic configuration to be able to follow the stent movements and control blood flow), the first and second lobes being connected through the neck portion by a plurality of struts that incline radially outwardly away from the neck portion (figure 2, struts of stent member 13 are expanded in portion 18, 
Prom teaches an occlusion device having a first and second lobe, the second lobe comprising a concave configuration which is concave in a direction away from the first lobe (paragraph 0006), the lobes may be disk, circular, oval, cylinder, conical, convex or concave, or other shapes for substantially precluding or impeding flow at a target site (paragraph 0055). 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the invention to modify Hendricksen et al. with an occlusion device having a first and second expandable frame carrying a membrane over the frame members to additionally impede blood flow along the stent member, and the occlusion device connected through the neck portion by a plurality of struts that incline radially outward away from the neck portion to provide vessel supports as taught by Voelker et al. and with the frame comprising a first and second lobe, the second lobe comprising a concave configuration, as taught by Prom, since it is known in the art to provide a shape that will facilitate occlusion and impede flow at a target site as required. 
Regarding claim 22, Hendricksen et al. discloses the tubular portion is configured to occlude blood flow (configured to occlude blood flow with collapsible screen 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to be configured to occlude blood flow at a pressure between about 20mmHg and about 120mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Hendricksen et al. discloses after removing the guidewire or inner catheter (the occlusion device 30 in figure 6 may be configured to be deployed using the system as disclosed in figures 1-3, including the guidewire and inner catheter extending through the device 30, paragraph 
Regarding claim 24, Hendricksen et al. discloses prior to deploying the occluding device, partially deploying the first lobe of the occlusion device (will be at least partially deployed within the vessel, figure 6). 
Regarding claim 27, Hendricksen et al. discloses when deploying the occlusion device the occlusion device exhibits less than 15 percent elongation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to be configured to occlude blood flow at a pressure between about 20mmHg and about 120mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 41, Hendricksen et al. discloses the tubular portion only extends through the second lobe as the delivery system is being advanced (can consider the portion of the tubular member, being the tubular portion to the right of the dotted line as annotated in figure 6 below, as it does not require the entire tube to be within the second lobe).

    PNG
    media_image2.png
    351
    563
    media_image2.png
    Greyscale

Regarding claim 44, Hendricksen et al. discloses the tubular portion being integral with the membrane (can consider each portion to be integral, as integral may be defined as “of, relating to, or belonging as a part of the whole” – dictionary.com; therefore, although separate components, they may be considered integral with each other as they each belong to the whole of the device). 
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view of Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Schneidt US 6174322. 
Regarding claims 25 and 26, Hendricksen et al., Voelker et al. and Prom disclose a method essentially as claimed, but fails to disclose injecting contrast media to confirm a position of the first lobe or retracting the occlusion device when the first lobe of the occlusion device is not positioned correctly.
Schneidt teaches an occlusion device 10 having expandable support frames, and additionally injecting contrast media to confirm a position of the device, and may remove or reposition the device if not positioned properly (column 9, lines 5-11).
. 
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view of Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Diaz et al. US 2002/0103501.
Regarding claims 28 and 29, Hendricksen et al., Voelker et al. and Prom discloses a delivery system essentially as claimed, but fails to disclose when advancing the delivery system, the delivery system forms an interference fit with interfacing features at the end of the expandable frame and wherein when deploying the occlusion device comprises releasing an interlocking attachment between the occlusion device and the delivery system.
Diaz et al. teaches an vascular device having an expandable frame 1 carrying a membrane 5, the filter having a delivery system (figure 1), when advancing the delivery system the system forms an interference fit with interfacing features at the end of the expandable frame with an interference fit and when deploying the device comprises releasing an interlocking attachment between the occlusion device and the delivery system (paragraph 0032, 0035, figure 5, frame sleeve 2 provides indentations to engage with ridge 9b; minimizes movement of the filter within the lumen to avoid tissue damage or accidental release; additionally frame 1 may be removably attached to the inner member 15 by any suitable means, and may preferably be attached via a friction fit or a releasable latch). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hendricksen et al., Voelker et al., and Prom, with an interference or interlocking attachment between the occlusion device and the delivery system, as taught by Diaz et al., to minimize movement of the filter within the lumen and avoid potential vessel damage or accidental release.
43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361, and further in view of Berez et al. US 2011/0152998.
Regarding claim 43, Hendricksen et al., Voelker et al. and Prom disclose a method essentially as claimed as discussed above including having a port 22 for flushing saline solution through the catheter lumen, but fail to disclose delivering a drug through a lumen of the delivery system. 
However, Berez et al. discloses a vessel occlusion device comprising a catheter or delivery system 1 for delivering an occluding device 100 (figure 45), and delivering a drug through the lumen of the delivery system (paragraph 0230, 0278, port 6 to pass saline through catheter, port may also be used to deliver drugs or fluids within the vasculature near the treatment site). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hendricksen et al., Voelker et al. and Prom, by delivering a drug within the delivery system lumen, as taught by Berez et al., and as known in the art to provide saline or drugs near the within the vasculature to provide additional treatment or protection to the vessel as required.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361 and further in view of Hendricksen et al. US 2011/0301630.
Regarding claim 47, Hendricksen et al. ‘512 discloses the tubular portion being integrally formed or attached with the membrane by a variety of ways including an adhesive or ring (paragraph 0061) and additionally teaches coatings being , but does not explicitly disclose by electrospun fibers. 
Hendricksen et al. ‘630 discloses an occlusion device having a membrane 40 that is provided on an occlusion lobe, the membrane being made with electrospun fibers (paragraph 0031).
.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendricksen et al. US 2011/0054512 in view Voelker et al. US 6579306 in view of Prom US 2014/0257361 and further in view of Ben Muvhar et al. US 2010/0114299.
Regarding claim 48, Hendricksen et al., Voelker et al. and Prom disclose the method essentially as claimed as discussed above, but fails to explicitly disclose the wherein the first lobe remains uncovered by the membrane.
However, Ben Muvhar et al. discloses a method of occluding, having an occlusion device having a first and second lobe (figure 11), and a membrane 1614 which covers a neck portion and/or a lobes to restrict blood flow through the partially covered implant (paragraph 0219-0021).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hendricksen et al., Voelker et al. and Prom with a membrane over the neck and/or the second lobe, as taught by Ben Muvhar et al. to allow for a partially covered blood flow reducing implant.

Allowable Subject Matter
Claims 30-40, 45 and 46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record and at large fails to disclose a method of occluding a vessel, in combination with the claim language, wherein the occlusion device comprises a membrane carried by the expandable frame, the membrane comprising a tubular portion extending in a first direction from an .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771